Claims Allowed
1.	Claims 1-8, 10 and 12-14 are allowed.
Reasons for Allowance

2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    695
    710
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “wherein the reader(FIG. 3A: 314) comprises a source follower transistor(FIG. 3A: M5), a fifth transistor (FIG. 3A: M5), connected to a cathode of the light-emitting device(FIG. 3A: 313) through a gate terminal(FIG. 3A: M5’s gate); and a sixth transistor(FIG. 3A: M6) provided between the fifth transistor(FIG. 3A: M5) and a read line(FIG. 3A: RL(n))”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2013/0221856 A1 to Soto, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of these claims.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	More specifically, as to claim 1 Soto discloses a pixel circuit(200, 300)(FIGs. 2-3; ¶0028) of an electronic apparatus (¶0028, especially – “a dual-function AMOLED display”), the pixel circuit(200, 300)(FIGs. 2-3; ¶¶0028) comprising:
a light-emitting driver(204, 206, 208, 214)(FIGs. 2-3; ¶¶0021-0022, 0033-0034)
configured to apply a forward bias to a light-emitting device(OLED 202)(FIG. 2; ¶¶0027, 0034) in an emission mode (¶¶0033-0034) to control light to be emitted through the light-emitting device(OLED 202)(FIG. 2; ¶0027);
a sensing driver(216)(FIGs. 2-3; ¶0035) configured to apply a non-forward
bias to the light emitting device(OLED 202)(FIG. 2; ¶¶0027, 0035) in a sensing mode (¶0035) to control an electrical signal corresponding to light incident on the light-emitting device(OLED 202)(FIG. 2; ¶0027) to be generated (¶¶0037-0039); and
a reader(To/From controller) configured to read intensity of light
corresponding to the generated electrical signal (FIG. 3; ¶¶0033, 0037-0041).
Soto does not disclose wherein the reader comprises a source follower transistor, a fifth transistor, connected to a cathode of the light-emitting device through a gate terminal; and a sixth transistor provided between the fifth transistor and a read line.

    PNG
    media_image4.png
    3609
    3691
    media_image4.png
    Greyscale

claim 7 identifies the distinct features: “wherein the sensing driver (FIG. 3A: 312) comprises a third transistor(FIG. 3A: M3) provided between the cathode of the light-emitting device(FIG. 3A: 313) and the ground voltage line (FIG. 3A: ELVSS)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2013/0221856 A1 to Soto and U.S. Patent Pub. No. 2016/0076270 A1 to Lee et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	More specifically, as to claim 7 Soto discloses a pixel circuit(200, 300)(FIGs. 2-3; ¶0028) of an electronic apparatus (¶0028, especially – “a dual-function AMOLED display”), the pixel circuit(200, 300)(FIGs. 2-3; ¶¶0028) comprising:
a light-emitting driver(204, 206, 208, 214)(FIGs. 2-3; ¶¶0021-0022, 0033-0034)
configured to apply a forward bias to a light-emitting device(OLED 202)(FIG. 2; ¶¶0027, 0034) in an emission mode (¶¶0033-0034) to control light to be emitted through the light-emitting device(OLED 202)(FIG. 2; ¶0027);
a sensing driver(216)(FIGs. 2-3; ¶0035) configured to apply a non-forward
bias to the light emitting device(OLED 202)(FIG. 2; ¶¶0027, 0035) in a sensing mode (¶0035) to control an electrical signal corresponding to light incident on the light-emitting device(OLED 202)(FIG. 2; ¶0027) to be generated (¶¶0037-0039); and
a reader(To/From controller) configured to read intensity of light
corresponding to the generated electrical signal (FIG. 3; ¶¶0033, 0037-0041),
wherein the light-emitting driver(204, 206, 208, 214)(FIGs. 2-3; ¶¶0021-0022, 0033-0034) comprises a first transistor(208)(FIG. 2; ¶0021) provided between a data line(212)(FIG. 2; ¶0021) and a voltage line(214)(FIG. 2: Vb1, Vb3; ¶¶0022, 0033); and a second transistor(204)(FIG. 2; ¶0020) connected to a source terminal(208’s terminal directly connected to 212) of the first transistor(208)(FIG. 2; ¶0021) through a gate terminal(204’s gate terminal)(FIG. 2; ¶0020) and provided between a cathode(202 OLED’s terminal closest to 216)(FIG. 2; ¶0024) of the light-emitting device(202)(FIG. 2; ¶0024), which is connected to a power source voltage line(214)(FIG. 2: Vb1, Vb3; ¶¶0022, 0033) through an anode(202 OLED’s terminal closest to 204)(FIG. 2: 202; ¶0024), and the voltage line(214)(FIG. 2: Vb1, Vb3; ¶¶0022, 0033), and the voltage line(214)(FIG. 2: Vb3; ¶¶0022, 0033) has a voltage(Vb3)(FIG. 2; ¶0035) equal to a voltage(Vb2)(FIG. 2; ¶0035) provided by another voltage line(216)(FIG. 2; ¶0035). 
Soto does not expressly disclose a ground voltage line.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Lee discloses a ground voltage line(Vcom)(FIGs. 11A-11B; ¶0082, especially – “Vcom represents a common ground voltage”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Soto with Lee to provide a pixel circuit of an electronic apparatus that conserves power (i.e., by having the same voltage provided by the voltage and the voltage line during the non-forward bias mode to be a grounding voltage instead of a positive or negative voltage).  To clarify, since Soto sets the voltage line(214)(FIG. 2: Vb3; ¶¶0022, 0033) to have a voltage(Vb3)(FIG. 2; ¶0035) equal to a voltage(Vb2)(FIG. 2; ¶0035) provided by another voltage line(216)(FIG. 2; ¶0035) and Lee modifies the voltage provided by the another voltage line to be a ground voltage, then the voltage provided by the voltage line would also be a ground Soto’s voltage line is modified by Lee to be a ground voltage line.
Soto as modified by Lee et al. does not teach wherein the sensing driver  comprises a third transistor provided between the cathode of the light-emitting device and the ground voltage line.

    PNG
    media_image4.png
    3609
    3691
    media_image4.png
    Greyscale

	Independent claim 13 identifies the distinct features: “wherein the reader(FIG. 3A: 314) comprises a source follower transistor(FIG. 3A: M5), a fifth transistor (FIG. 3A: M5), connected to a cathode of the light-emitting device(FIG. 3A: 313) through a gate terminal(FIG. 3A: M5’s gate), and a sixth transistor(FIG. 3A: M6) provided between the fifth transistor(FIG. 3A: M5) and a read line(FIG. 3A: RL(n))”, with all other limitations as claimed.
Soto, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim. 
	More specifically, as to claim 13 Soto discloses a method of driving a pixel circuit(200, 300)(FIGs. 2-3; ¶¶0028, 0033-0035) of an electronic apparatus(¶0028, especially – “a dual-function AMOLED display”), the method (FIGs. 2-3: 200, 300; ¶¶0028, 0033-0035) comprising: 
applying, by a light-emitting driver(204, 206, 208, 214)(FIGs. 2-3; ¶¶0021-0022, 0033-0034), a forward bias to a light-emitting device(OLED 202)(FIG. 2; ¶¶0027, 0034) in an emission mode (¶¶0033-0034) to control light to be emitted through the light-emitting device(OLED 202)(FIG. 2; ¶0027);
applying, by a sensing driver(216)(FIGs. 2-3; ¶0035), a non-forward bias to
the light-emitting device(OLED 202)(FIG. 2; ¶¶0027, 0035) in a sensing mode (¶0035) to control an electrical signal corresponding to light incident on the light-emitting device(OLED 202)(FIG. 2; ¶0027) to be generated (¶¶0037-0039); and
reading, by a reader(To/From controller), intensity of light corresponding
to the generated electrical signal (¶¶0033, 0037-0041).
Soto does not teach wherein the reader comprises a source follower transistor, a fifth transistor, connected to a cathode of the light-emitting device through a gate terminal, and a sixth transistor provided between the fifth transistor.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692